EXHIBIT 10.7



SANDISK CORPORATION
2013 INCENTIVE PLAN


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan to promote the interests of the Corporation
by providing eligible persons in the service of the Corporation (or any Parent
or Subsidiary) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service.


B.    Participant is an eligible non-employee Board member, and this Agreement
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the grant of Restricted Stock Units pursuant to the
Non-Employee Director Compensation Policy.


C.    Except as otherwise set forth in the attached Appendix A, all capitalized
terms in this Agreement shall have the meaning assigned to them in the Plan.


NOW, THEREFORE, it is hereby agreed as follows:


1.Grant of Restricted Stock Units. Participant is hereby awarded, as of the
Award Date, Restricted Stock Units pursuant to the Non-Employee Director
Compensation Policy, under the Plan. Each Restricted Stock Unit represents the
right to receive one share of Common Stock on the vesting date of that unit. The
number of shares of Common Stock subject to the awarded Restricted Stock Units,
the applicable vesting schedule for those shares, the dates on which those
vested shares shall become issuable to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.


AWARD SUMMARY
Award Date:
[____]


Number of Shares Subject to Award:
[____]


Vesting Schedule:
The Shares shall vest in one or more installments in accordance with the Vesting
Schedule set forth on attached Schedule I. However, the Shares will be subject
to accelerated vesting pursuant to the provisions of Paragraph 5 of this
Agreement.
Issuance Schedule
The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting.



2.Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award. The
Participant may also direct the Corporation to issue the stock certificates for
any Shares which in fact vest and become issuable under the Award during his or
her lifetime to one or more designated family members or a trust established for
the Participant and/or his or her family members. The Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.


3.Cessation of Service. Should the Participant cease to provide Services for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of Restricted Stock Units will be reduced accordingly. The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled Award.






--------------------------------------------------------------------------------




4.Stockholder Rights and Dividend Equivalents.


(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance upon the Corporation’s collection of the applicable Tax-Related Items
withholding.


(b)Notwithstanding the foregoing, should any dividend or other distribution
payable other than in Shares, whether regular or extraordinary, be declared and
paid on the outstanding Common Stock while one or more Shares remain subject to
this Award (i.e., those Shares are not otherwise issued and outstanding for
purposes of entitlement to the dividend or distribution), then a special book
account shall be established for the Participant and credited with a dividend
equivalent of the actual dividend or distribution which would have been paid on
those Shares had they been issued and outstanding and entitled to that dividend
or distribution. As the Shares subsequently vest hereunder, the phantom dividend
equivalents credited to those Shares in the book account shall be distributed to
the Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate and such dividend
equivalents shall be subject to the same vesting requirements as the Shares.


5.Special Vesting Acceleration.


(a)Should a Change in Control occur during Participant’s period of Service, then
the Restricted Stock Units at the time subject to this Award will vest
immediately prior to the closing of the Change in Control. The Shares subject to
those vested units will be issued immediately upon such vesting (or otherwise
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
that Change in Control).


(b)Should Participant cease Service by reason of death or Permanent Disability,
then the Restricted Stock Units at the time subject to this Award will vest
immediately, and the Shares subject to those vested units will be issued as soon
as administratively practicable following such cessation of Service.


(c)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets. This Agreement shall not in any way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.


6.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.


7.Issuance of Shares of Common Stock. As soon as administratively practicable
following each date one or more Shares vest in accordance with the provisions of
this Agreement, the Corporation shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the shares of Common Stock
which vest on that date under the Award and shall concurrently distribute to the
Participant any phantom dividend equivalents with respect to those Shares.
Except as otherwise provided in Paragraph 6, the settlement of all Restricted
Stock Units which vest under the Award shall be made solely in Shares. In no
event, however, shall any fractional Shares be issued. Accordingly, the total
number of Shares to be issued at the time the Award vests shall, to the extent
necessary, be rounded down to the next whole Share in order to avoid the
issuance of a fractional Share.


8.No Advice Regarding Award. The Corporation is not providing any tax, legal or
financial advice, nor is the Corporation making any recommendations regarding
the Participant’s participation in the Plan or the sale of the Shares acquired
upon settlement of this Award. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.



2

--------------------------------------------------------------------------------




9.Data Privacy.


(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Data by and among,
as applicable, the Employer, the Corporation (or any Parent or Subsidiary) for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.


(b)The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Corporation, details of all
Awards or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.


(c)The Participant understands that Data will be transferred to the
Corporation’s designated broker or such other stock plan service provider as may
be selected by the Corporation in the future, which is assisting the Corporation
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Corporation, the
Corporation’s designated broker and any other possible recipients which may
assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that if he or she resides outside the United States
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her employment
status or Service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Corporation would not be able to grant the Participant
Awards or other equity awards or administer or maintain such awards. Therefore,
the Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.


10.Compliance with Laws and Regulations. The Participant understands that the
vesting of the Restricted Stock Units under the Plan and the issuance, transfer,
assignment, sale, or other dealings of the Shares shall be subject to compliance
by the Corporation (or any Parent or Subsidiary) and the Participant with all
applicable requirements under the laws, rules, and regulations of the country of
which the Participant is a resident. Furthermore, the Participant agrees that he
or she will not acquire Shares pursuant to the Plan except in compliance with
all applicable federal, state, local, or foreign laws, rules, and regulations.


11.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


12.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.


13.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.



3

--------------------------------------------------------------------------------




14.Governing Law/Venue. The interpretation, performance and enforcement of the
Plan and this Agreement shall be governed by the laws of the State of California
without resort to that State’s conflict-of-laws rules. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Award or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this Agreement is
made and/or to be performed.


15.Electronic Delivery and Execution. By executing this Agreement the
Participant consents to the electronic delivery of the Plan documents and this
Agreement. The Corporation may request that, in certain countries, the
Participant execute this Agreement electronically via a link to a Corporation
intranet or the internet site of a third party involved in administering the
Plan or via electronic mail (“e-mail”) or such other means as may be specified
by the Corporation. Electronic execution of this Agreement or the Notice of
Grant shall have the same binding effect as a written or hard copy signature and
accordingly, shall bind the Participant and the Corporation to all of the terms
and conditions set forth in the Plan, and this Agreement.


16.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


17.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on
this Award and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


18.Waiver. The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant any other Participant of the Plan.


19.Entire Agreement. This Agreement and the Plan, including any appendices or
exhibits thereto, contain the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and therein and
supersede all prior communications, representations and negotiations in respect
thereto. To the extent any provision of this Agreement is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern.
Decisions of the Plan Administrator within the scope of its administrative
functions under the Plan shall be final and binding on the Participant and all
persons claiming under or through the Participant.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.


 
SANDISK CORPORATION
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
PARTICIPANT:
 
 
 
 
Signature:
 
 
Address:
 






4

--------------------------------------------------------------------------------




APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement, which includes
this Appendix A and also includes Appendix B:


A.1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended from
time to time.


B.Agreement shall mean this Global Restricted Stock Unit Issuance Agreement.


C.Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.


D.Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the appropriate Plan Administrator approval.


E.Board shall mean the Corporation’s Board of Directors.


(a)



F.Corporation shall mean SanDisk Corporation, a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SanDisk Corporation which shall by appropriate action adopt the Plan.


G.Data shall mean any information relating to the Participant who is or can be
identified from the data alone or in conjunction with other information that is
in, or likely to come into, the possession of data controller.


H.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.


I.Plan shall mean the 2013 Incentive Plan.


J.Share shall mean one share of Common Stock.


K.Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.


L.Tax-Related Items shall mean income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Corporation or the Employer in its discretion to be
an appropriate charge to the Participant even if legally applicable to the
Corporation or the Employer.





A - 1

--------------------------------------------------------------------------------






SCHEDULE I


VESTING SCHEDULE






[To be completed in accordance with the Non-Employee Director Compensation Plan]








